                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE

   IN RE:
                                                            }         Case No. 3:18-bk-00722
   YONZETTA A MOSS                                          }
                                                            }         Chapter 7
                                                            }
   Debtor(s)                                                }         Judge


                   NOTICE OF NEW/CHANGE OF ADDRESS FOR DEBTOR(S)


            NOW COME(S) the Debtor(s), through counsel and respectfully notifies this Honorable

   Court of her new/correct mailing address as follows:


                                       YONZETTA A MOSS
                                        809 Kaitlyn Drive
                                       Loganville, GA 30052



                                                    Respectfully submitted,

                                                    LEFKOVITZ & LEFKOVITZ


                                                    By: /s/ Steven L. Lefkovitz
                                                    Steven L. Lefkovitz, No. 5953
                                                    Attorney for the Debtor(s)
                                                    618 Church St., #410
                                                    Nashville, TN 37219
                                                    (615) 256-8300 fax (615) 255-4516
                                                    slefkovitz@lefkovitz.com


                                      CERTIFICATE OF SERVICE

            A copy of the foregoing has been sent to the U.S. Trustee and the Chapter 7 Trustee and
   all other parties to receive notice via the Court’s ECF Filing System.

                                            /s/ Steven L. Lefkovitz



Case 3:18-bk-00722        Doc 68     Filed 05/21/20 Entered 05/21/20 10:57:25                  Desc Main
                                     Document     Page 1 of 2
                                  Steven L. Lefkovitz




Case 3:18-bk-00722   Doc 68   Filed 05/21/20 Entered 05/21/20 10:57:25   Desc Main
                              Document     Page 2 of 2
